IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                    NO. WR-93,188-01


                 EX PARTE RAY ANTHONY HICKS, Applicant


         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 139374301010 IN THE 176TH DISTRICT COURT
                       FROM HARRIS COUNTY

       MCCLURE, J., delivered the opinion of the court in which HERVEY,
RICHARDSON, NEWELL, WALKER, and SLAUGHTER, JJ., joined. KEEL, J.,
concurred in the result. YEARY, J., filed a dissenting opinion in which KELLER,
P.J., joined only as to Part II.


                                             OPINION

       Applicant Ray Anthony Hicks pled guilty to attempted forgery of a government

instrument in 2013 and was sentenced, under a plea agreement, to 180 days of confinement

in a state jail facility. Through habeas counsel, Applicant filed this application for a writ of

habeas corpus. He contends that he is actually innocent because subsequent analysis
                                                                                                   HICKS ― 2

showed the $100 bill he possessed was genuine. This Court does not find that Applicant is

actually innocent but instead grants relief on the ground of an involuntary plea.

         Applicant was charged with forgery but ultimately pled guilty to attempted forgery.

More than five years later, the United States Secret Service notified the Webster Police

Department by letter that Applicant’s $100 bill was genuine. The habeas court now finds

that Applicant is actually innocent of the charged offense and any possible lesser included

offenses based on newly discovered evidence neither introduced nor available to the

defense at trial. Specifically, the habeas court finds that the State could not have proven

beyond a reasonable doubt that the Applicant had intent to defraud because the bill was not

actually forged. 1

         This case presents an unusual nexus of the law on innocence, attempt, fraud, and the

defense of factual impossibility. To prevail in a claim of actual innocence when no

constitutional violation is alleged, the applicant “must show by clear and convincing

evidence that no reasonable juror would have convicted him in light of the new evidence.”

Ex parte Elizondo, 947 S.W.2d 202, 208, 209 (Tex. Crim. App. 1996). A person commits

criminal attempt when the person has the specific intent to commit an offense and performs

an act amounting to more than mere preparation but then fails to commit the target offense.



1
  In its findings of fact and conclusions of law, the habeas court cites Ramsey v. State for the proposition that to
prove intent to harm or defraud, “the trier of fact must be able to reasonably infer that Appellant knew the
instrument was forged beyond a reasonable doubt.” 473 S.W. 3d 805, 809 (Tex. Crim. App. 2015). Ramsey relies on
Okonkwo v. State, in which we said that the State had to prove that the appellant knew the bills were forged in order
to prove intent to defraud or harm. 398 S.W. 3d 689, 695 (Tex. Crim. App. 2013). In a concurrence to Okonkwo,
three judges who also joined in the majority opinion stated that the law was unsettled on the issue of whether
knowledge is an implied element of forgery. Id. at 701. Regardless, both Ramsey and Okonkwo involved actual
forged instruments. It is not clear that Okonkwo applies to the offense of attempt when there is no forged document.
                                                                                HICKS ― 3

Tex. Penal Code § 15.01. When a defendant has an objective that is forbidden in criminal

law but cannot achieve that objective due a circumstance that is unknown to him, then

factual impossibility exists. Chen v. State, 42 S.W.3d 926, 929 (Tex. Crim. App. 2001).

For example, factual impossibility includes attempting to pick an empty pocket and

attempting to kill with a poison that was not lethal. Lawhorn v. State, 898 S.W.2d 886, 891

(Tex. Crim. App. 1995). Factual impossibility is not a defense, even in the context of

attempt. Chen, 42 S.W.3d at 927, 929–30 (citing Lawhorn, 898 S.W.2d at 891).

       Applicant has not demonstrated actual innocence. The Secret Service letter does not

help to exculpate him from criminal attempt. According to the arresting officer’s report,

Applicant admitted to an illegal intent: he said he knew the bill was fake and had attempted

to use it at a bonding company. With this evidence, a reasonable juror could have concluded

that Applicant had a “conscious objective”—an intent—to engage in passing a forged

document. See Tex. Penal Code §§ 6.03(a), 32.21. The fact that the bill was genuine was

merely a circumstance impeding his ability to complete the offense; it did not negate his

intent. Furthermore, the fact that he now disavows that statement is not newly discovered

evidence; if he did not know the bill was fake or did not intend to pass it, he could have

said that to the police officer or the trial court before entering his plea. Applicant does not

prove by clear and convincing evidence that no reasonable juror would have convicted him

of attempt to commit forgery.

       Yet the record shows that Applicant’s plea was unknowing and thus involuntary.

This case is not unlike Ex parte Mable, and its reasoning and holding are applicable
                                                                                HICKS ― 4

here. See Ex parte Mable, 443 S.W.3d 129, 130–31 (Tex. Crim. App. 2014). In Mable, we

cited Texas Code of Criminal Procedure article 26.13(b) and McCarthy v. United States,

394 U.S. 459, 466 (1969), for the rule that a plea must be entered knowingly and

voluntarily. 443 S.W.3d at 130–31. Because a guilty plea includes a waiver of

constitutional rights, the defendant must have “sufficient awareness of the relevant

circumstances.” Brady v. United States, 397 U.S. 742, 748 (1970). In Ex parte Mable, the

defendant and all parties involved believed the defendant had been in possession of drugs.

443 S.W.3d at 131. Accordingly, the defendant pled guilty to possession of a controlled

substance. Id. at 130. Not long afterward, forensic testing revealed that the substance he

possessed was not in fact illicit. Id. We held that, while the defendant may have been guilty

of a lesser included offense—such as attempt to possess a controlled substance—he was

entitled to relief because his plea could not have been entered knowingly and voluntarily.

Id. at 131.

       Similarly here, all parties believed at the time of the plea that the $100 bill Applicant

possessed was fake. The Secret Service letter shows that Applicant was not aware of all

the circumstances at the time of the plea because, contrary to his professed belief, the bill

was genuine. Like Mable, Applicant was under a “misapprehension about the true nature

of the substance he possessed” and was “insufficiently aware of [a] fact that was crucial to

[his] case.” See Ex parte Palmberg, 491 S.W.3d 804, 811 (Tex. Crim. App. 2016).

Therefore, Applicant did not make an informed choice when he pled guilty.
                                                                              HICKS ― 5

       We distinguish this case from two other recent cases in which we declined to grant

relief under Ex parte Mable. See Ex parte Palmberg, 491 S.W.3d at 811–12; Ex parte

Broussard, 517 S.W.3d 814, 820 (Tex. Crim. App. 2017). Our opinion in both of those

cases followed the precedent of Brady v. United States, in which the Supreme Court held,

“A defendant is not entitled to withdraw his plea merely because he discovers long after

the plea has been accepted that his calculus misapprehended the quality of the State's case.”

397 U.S. at 757.

       In Ex parte Palmberg, the State used up all the suspected cocaine found in

Palmberg’s possession when it conducted field tests and did not have any of the substance

remaining for laboratory tests. 491 S.W.3d at 806. Palmberg argued that his plea was

involuntary because he would not have pled guilty if he had known the State had no more

of the substance to test. Id. at 806–07. We held that a plea is not necessarily involuntary

just because “the defendant pled guilty under the mistaken belief that specific evidence

would be available for use against him at trial.” Id. at 808.

       In Ex parte Broussard, a field test indicated that a substance found in the

Broussard’s possession was cocaine, and he pled guilty to delivery of cocaine. 517 S.W.3d

at 816. Later, a laboratory test identified the substance as methamphetamine, which is also

a penalty group one substance. Id. Broussard alleged that he would not have pled guilty if

he had known the results of the lab test. Id. at 818. In finding that Broussard’s plea was

voluntary and intelligent, we reasoned, “A guilty plea is not necessarily involuntary when

a defendant misapprehends a known unknown,” such as an unidentified substance. Id. at
                                                                            HICKS ― 6

816, 820. Also, the complete lack of illicit substances distinguished Broussard’s case from

Mable. Id at 820.

       Here, there were no “known unknowns.” There were no forged documents. The

record shows that all parties mistakenly believed the bill was fake; apparently, no one

questioned that fact at the time of the plea.

       Relief is granted; Applicant is permitted to withdraw his plea. The judgment in

cause number 139374301010 in the 176th District Court of Harris County is set aside, and

Applicant is remanded to the Harris County Sheriff to answer the charge as set out in the

indictment. The trial court shall issue any necessary bench warrant within ten days from

the date of this Court’s mandate.


DELIVERED:           February 16, 2022

PUBLISH